Citation Nr: 0414278	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  93-19 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
chondromalacia, currently evaluated as 10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
chronic lumbosacral strain with L5 disc disease from May 1, 
1991, until December 16, 1998.

3.  Entitlement to a rating in excess of 20 percent for 
chronic lumbosacral strain with L5 disc disease from December 
16, 1998, until July 1, 2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 until 
April 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in November 1991 and 
September 1999, by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This matter has been before the Board on three prior 
occasions.  Most recently, in a July 2003 Order, the Court 
vacated the November 2002 decision of the Board and remanded 
the matter for readjudication consistent with the unopposed 
Appellee's Motion for Remand.  Specifically, the Appellee's 
Motion for Remand states that remand was required for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Upon review of the 
claims file, the Board finds that the development described 
below must be accomplished prior to further adjudication by 
the Board.

A May 2004 letter from the veteran states that his back 
impairment continues to worsen and notes that his most recent 
VA examination of this disorder was conducted over two years 
previously.  Inasmuch as the issue of entitlement to an 
increased rating for chronic lumbosacral strain with L5 disc 
disease has not yet been addressed by the RO, it is referred 
to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board does not have jurisdiction of 
an issue not yet adjudicated by the RO].

Although the veteran was represented by an attorney before 
the Court, he has not appointed that attorney as his 
representative before VA and he has not otherwise appointed a 
representative in connection with the instant appeal.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

In its July 2003 Order, the Court granted Appellee's Motion 
for Remand.  This motion alleged that VA did not fulfill its 
duty to the appellant by providing adequate notice of the 
VCAA.  In the past, the Board has been attempting to cure any 
VCAA notice deficiency by mailing a VCAA letter to the 
appellant under the provisions of 38 U.S.C.A. 
§ 19.9(a)(2)(ii).  However, this regulatory provision was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, while the Board regrets further delay in this 
case, it appears that additional action by the RO to comply 
with all VCAA notice requirements is necessary before the 
Board may properly proceed with appellate review.

Additionally, In DAV, the Federal Circuit also determined 
that 38 C.F.R. §19.9(a)(2) was inconsistent with 38 U.S.C. 
§ 7104(a).  The Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  

Subsequent to the July 2003 Order from the Court, the veteran 
submitted additional argument and requested that his case be 
remanded to the AOJ for review.  In light of the foregoing, 
this case must be remanded to the RO for review.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  After completion of the above, the RO 
should determine if any additional 
development of the evidence is necessary.  
If so, the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  After all RO action is 
complete, the case should be returned to 
the Board for further appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




